Winbokne, C. J.:
On this appeal defendant challenges the correctness of judgment from which appeal is taken on several grounds.
First: It is contended that the trial judge erred in overruling defendant’s motion for judgment as of nonsuit. However, taking the evidence in the light most favorable to plaintiff, giving to her the benefit of every reasonable inference, it is sufficient to take the case to the jury and to support the verdict rendered. Stewart v. Wyrick, 228 N.C. 429, 45 S.E. 2d, 764; Dills v. Cornwell, 238 N.C. 435, 78 S.E. 2d, 167.
In the Wyrick case, supra, this Court in opinion by Stacy, C. J., in respect to demurrer to the evidence, declared: “When services are performed by one person for another under an agreement or mutual understanding (fairly to be inferred from their conduct, declarations and attendant circumstances) that compensation therefor is to be provided in the will of the person receiving the benefit of such services, and the latter dies intestate or fails to make such provision, a cause of action accrues in favor of the person rendering the services,” citing cases. And the Court goes on to elaborate on the method of enforcing such claim. What is said there is appropriate and applicable to factual situation in hand, and need not be repeated.
Second: It is contended that the trial judge erred in declining to submit an issue tendered by defendant pertaining to the three-year statute of limitations as alleged in the answer, and to charge the jury in respect thereto. In this connection, “When personal services are rendered with the understanding that compensation is to be made in the will of the recipient, payment therefor does not become due until death, and the statutes of limitations do not begin to run until that time.” Stewart v. Wyrick, supra, and cases cited. Indeed, under like circumstances, it follows that payment for advancements made would not become due until death of the recipient of the advancements. Hence the court properly declined to submit the issue, and instructions on the subject would have been inappropriate.
Lastly, the matters to which other assignments of error are directed fail to show error sufficient to justify disturbing the verdict of the jury.
*223Other exceptions in the record not set out in appellant’s brief, or in support of which no reason or argument is stated or authority cited, are taken as abandoned by him. Rule 28 of Rules of Practice in the Supreme Court, 221 N.C. 544, at page 562-3.
In the judgment below, there is
No Error.